959 N.E.2d 1156 (2012)
355 Ill. Dec. 423
JOHN CRANE INC., movant,
v.
APPELLATE COURT, First District, et al., respondents.
No. 113200.
Supreme Court of Illinois.
January 18, 2012.
On the Court's own motion, this Court's order of January 11, 2012, denying the motion for supervisory order is vacated. The motion for supervisory order is allowed. In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment of July 19, 2011 and August 30, 2011, dismissing the appeal in John Crane, Inc., v. Admiral Insurance Company et al, No. 1-09-3240. The appellate court is directed to reinstate the appeal, and to consider the case on the merits. The petition for leave to appeal in John Crane, Inc., v. Admiral Insurance Company et al, No. 113051 is dismissed.
Order entered by the Court.
THOMAS, J., took no part.